MEMORANDUM OF DECISION.
Robert E. Malloch appeals from a judgment entered on a jury verdict in the Superior Court, Hancock County, convicting him of unlawful sexual contact, 17-A M.R.S.A. § 255, and gross sexual misconduct, § 253. He alleges that the Superior Court erred by denying his motion for judgment of acquittal and by basing its judgment upon what he asserts are inconsistent jury verdicts. Our review of the record discloses that the *177court properly denied the defendant’s motion, see State v. Hebert, 480 A.2d 742, 746 (Me.1984), and that the judgment was based upon verdicts capable of logical reconciliation. See State v. Engstrom, 458 A.2d 1170, 1174 (Me.1982).
The entry is:
Judgment affirmed.
All concurring.